Bell, J.
The Civil Code (1910), § 6160, requires that a bill of exceptions be served upon the opposite party within ten days after it is signed and certified. Accordingly, where a bill of exceptions was certified on April 26, 1928, and service thereof was acknowledged on May 28, 1928, by a writing signed by the attorneys for the defendant in error, as follows: “We, the undersigned, as attorneys of record for defendant in error in above-stated case, hereby acknowledge service of a copy of the hereto attached bill of exceptions in said case, but expressly decline to waive the time for the making of such service, and expressly say that said bill of exceptions should be dismissed for want of service within the time provided by law,” the bill of exceptions must on motion be dismissed for want of timely service. Park’s Annotated Code of Georgia (1914), § 6164(a), Ga. L. 1911, p. 149; Reynolds Banking Co. v. Beeland, 142 Ca. 242 (2) (82 S. E. 662) ; Burney v. Southern Express Co., 144 Ga. 545 (87 S. E. 652) ; Webb v. Deadwyler, 149 Ca. 220 (99 S. E. 888).

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., eoneur.